Title: The Secret Committee to Richard Harrison and Adrien le Maitre, 3 June 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Harrison, Richard,Le Maitre, Adrien


Gentlemen
Philada. June 3d. 1776
We wrote you the 2d Ultimo by the Sloop Fanny Capt. Wm Britton which we hope will get safe, at that time we directed how you were to dispose of the Net Proceeds of the Cargo Consigned you by said Sloop and probably you may have complyed with those orders before this reaches you, if so its well, but if those orders are not executed and you remain possessed of the Net Proceeds of said Cargo when you receive this letter, We desire that in such case you may pay the same to the order of Benjn. Harrison, Benjn. Franklin, John Jay, Thos. Johnston junr., John Dickinson and Robt Morris Esquires or any three of them who are a Committee of Congress that send a young Gentleman [to] your Island on bussiness and [?we ex]pect he will have Occasion for the Money. You [are also?] to Comply with their instructions respecting the dispatch of the Sloop Fanny. We are Sirs Your obedient Servants
Thos M: KeanRichard Henry LeeB FranklinRobt MorrisJosiah BartlettJoseph Hewes
Messrs. Richd Harrison and Adrien Le Maitre
 
Addressed: To / Messrs Adrien Le Maitre and Rd. Harrison / Merchants / Martinico.